UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1723


SAMI GABER,

                   Plaintiff - Appellant,

             v.

KRISTIN HENDERSON, Special Agent, Office of the Inspector
General; MICHAEL SPOLIDORO, Special Agent, Office of the
Inspector General; MICHAEL KEARNEY, Station Manager, United
States Postal Service,

                   Defendants – Appellees,

             and

JOHN E. POTTER, United States Postmaster General,

                   Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00076-JCC-TCB)


Submitted:    March 17, 2009                  Decided:   March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dean E. Wanderer, DEAN E. WANDERER & ASSOCIATES, Fairfax,
Virginia, for  Appellant. Chuck  Rosenberg, United States
Attorney, R. Joseph Sher, Catherine D. Wood, Assistant United
States Attorneys, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Sami Gaber appeals the district court’s order denying

relief   on    his    42   U.S.C.   § 1983   (2006)    complaint.       We   have

reviewed the record and find no reversible error.                Accordingly,

we   affirm     for   the    reasons   stated   by     the   district      court.

Gaber v.   Henderson,       No.   1:08-cv-00076-JCC-TCB      (E.D.   Va.     filed

June 2, 2008; entered June 3, 2008).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        3